Citation Nr: 0119997	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  99-17 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1945.  He was a prisoner of war of the German government from 
June 1944 to May 1945.  He died in June 1998.  The appellant 
is the veteran's widow.  This appeal arises from a rating 
decision of March 1999 from the Boston, Massachusetts, 
Regional Office (RO).


REMAND

While this appeal was in remand status, a significant change 
in the law was effectuated.  Specifically, on November 9, 
2000, the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law redefined and expanded the obligations of VA 
with respect to the duty to assist.  This change in the law 
was made applicable to all claims filed on or after the date 
of enactment of the Veterans Claims Assistance Act of 2000, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Based on this legislative change, the RO has not been 
afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law with respect to 
the matter on appeal.  The end result is that the appellant 
has not been informed of the VCAA provisions that may have 
applicability to the issue herein presented, and she 
therefore may have been denied the opportunity to formulate 
appropriate argument on appeal to the Board.  It thus would 
be potentially prejudicial to the appellant were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

According, in order to comply with the above provisions, a 
Remand of the issues presented to the Board on appeal is 
necessary.  In particular, with regard to the claim for 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318, all relevant criteria were not cited or discussed.  
In this regard, the RO, in effect, determined that this 
benefit was not warranted as the veteran was not continuously 
rated totally disabled by reason of service connected 
disabilities for 10 years or more preceding death.  However, 
the law and regulations pertaining to this benefit have 
undergone a change during the pendency of this appeal.  As 
the appellant filed her claim prior to the revision of the 
relevant law and regulations, the RO must determine which 
version is more favorable and apply that version.

As to the cause of death claim, the appellant appears to be 
alleging that the conditions causing the veteran's death were 
due to malnutrition; that the conditions causing his death 
were proximately due to or the result of or being aggravated 
by service connected nervous disorder; that the veteran 
suffered from chronic dysentery in service which led to 
malnutrition and the conditions causing death; and that 
hypertension which led to heart disease was due to 
malnutrition.  The appellant must be informed of what 
evidence she must supply in support of her claim and what 
evidence the VA will obtain for her.

Accordingly, the case is being Remanded for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (as codified 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and 
satisfied.  

2.  Inquiry should be made of the 
appellant as to whether the veteran 
received Social Security benefits based 
on age or disability.  If disability, any 
administrative decision and all medical 
and other records used as a basis to 
grant the benefits should be obtained.

3.  The appellant should provide the 
names and addresses of all medical 
providers from whom the veteran sought 
treatment postservice for any 
disabilities related to those causing his 
death, for treatment of service connected 
anxiety reaction, and for treatment of 
residuals of dysentery, malnutrition and 
hypertension.  All indicated records 
should be obtained and included in the 
claims folder.

4.  The issues on appeal again should be 
considered by the RO.  This should 
include consideration of the DIC issue 
under the old and revised criteria, with 
application of the version most favorable 
to the appellant.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of any additional 
evidence obtained and a recitation of the 
old and revised criteria.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44- 8.45 and 38.02-38.03.


________________________________
Iris S. Sherman
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 20010), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


